DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July, 2022. 

Claim Objections
Claim 19 is objected to because of the following informalities:  "pivotally mounted to carriage" should be ––Pivotally mounted to the carriage––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 introduces a claim limitation regarding the structure of the lifting post, which was included in the preamble of claim 2, from which claim 9 depends, but not the body. It is unclear whether the lifting post is intended to be positively claimed, and as a result the metes and bounds of the claim are unclear. Claims 10-18 depend from claim 9 and do not resolve the issue of indefiniteness.

Additionally, claim 13 recites the limitation "the first end of the transmission link" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends from claim 13 and does not resolve the issue of antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 7, 9-10, 12-13, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (GB 2044216).
1. Pedersen teaches a lift for lifting a heavy load above a floor, the lift comprising: 
a lifting post extending upwardly from the floor (2); 
a carriage mounted to the lifting post and vertically displaceable therealong (4); 
a load-carrier arm pivotally mounted to the carriage and vertically displaceable along the lifting post with the carriage (10); and 
an arm restraint mounted to the load-carrier arm and vertically displaceable along the lifting post with the carriage and the load-carrier arm, the arm restraint being configurable in a released configuration wherein the load-carrier arm is pivotable with respect to the lifting post and a locked configuration, wherein pivoting of the load-carrier arm with respect to the lifting post is prevented (14), 
the arm restraint comprising: 
a main bracket mounted to the carriage (20);
and a locking rod mounted to the load-carrier arm and having a rod portion with a rod locking surface with rod teeth (threads of rod 28 act as teeth); and 
a locking assembly comprising 
a bracket portion provided on the main bracket (end piece 32) and 
a locking element with a bracket locking surface with bracket teeth extending parallel to the rod teeth (half nut 38), 
the bracket portion further comprises 
a guide portion with two rod-receiving members having a first end mounted to the main bracket and extending therefrom, being spaced-apart from one another to define a lock-receiving cavity inbetween and being connected to one another at a second end (two ends of end piece 32, see Pedersen fig. 3), 
each one of the rod-receiving members having an aperture extending therethrough and defining a rod-receiving channel extending substantially parallel to the main bracket with the locking rod being insertable therein (see pedersen fig. 3), 
the locking rod being translatable in the rod-receiving channel in the released configuration of the arm restraint (see Pederson page 2 lines 36-39), 
the locking element being received in the lock-receiving cavity and biased towards the rod portion with the locking surfaces of the locking element and the locking rod extending substantially parallel to one another (see Pederson figs. 2-3 and page 2 lines 11-21), 
the main bracket and the locking rod being engaged together in the locked configuration to prevent relative displacement of the main bracket and the locking rod and being disengaged from one another in the released configuration to allow relative displacement of the main bracket and the locking rod (see Pederson page 2 lines 11-39), 
wherein the locking element translates perpendicularly to the locking rod between the locked configuration and the released configuration (see Pederson fig. 3).
Pedersen does not explicitly teach that all the elements (specifically the inclusion of a released configuration) are present in a single embodiment, but it does render such an embodiment obvious in view of the collective elements taught as independently combinable in a number of embodiments.

2. Pedersen teaches an arm restraint in combination with a heavy load lift, the heavy load lift comprising a lifting post including a post structure extending upwardly, a carriage slidably mounted to the post structure, and a pivotable load-carrier arm mounted to the carriage and vertically displaceable therewith along the post structure, the arm restraint comprising: 
a main bracket mounted to the carriage and vertically displaceable therewith along the post structure (20); and 
a locking rod mounted to the load-carrier arm and having a rod portion with a rod locking surface including rod teeth (rod 28, threads act as teeth); 
a locking assembly having 
a bracket portion provided on the main bracket (end piece 32) and 
a locking element with a bracket locking surface including bracket teeth extending parallel to the rod teeth (half nut 38), 
the bracket portion further comprises 
a guide portion with two rod-receiving members having a first end mounted to the main bracket and extending therefrom, being spaced-apart from one another to define a lock-receiving cavity inbetween and being connected to one another at a second end (two ends of end piece 32 with space between, see Pedersen fig. 3), 
each one of the rod-receiving members having an aperture extending therethrough and defining a rod-receiving channel extending substantially parallel to the main bracket with the locking rod being insertable therein (see Pedersen fig. 3), 
the locking rod being translatable in the rod-receiving channel in a released configuration of the arm restraint (see Pederson page 2 lines 36-39), 
the locking element being received in the lock-receiving cavity (see Pederson figs. 2-3 and page 2 lines 11-21), 
the bracket locking surface and the rod locking surface extending substantially parallel to one another and being automatically disengaged from one another by translating the locking element away from and perpendicularly to the locking rod when the carriage is positioned in an arm restraint-disengaged section of the post structure, thereby allowing relative displacement of the main bracket and the locking rod and pivoting of the load-carrier arm (arm 40 contacts floor in lowermost position, see Pederson figs. 2-3 and page 2 lines 11-39); and 
the bracket locking surface and the rod locking surface being automatically engaged together by translating the locking element towards and perpendicularly to the locking rod when the carriage is located outside the arm restraint-disengaged section, thereby preventing relative displacement of the main bracket and the locking rod and pivoting of the load-carrier arm (half nut is pushed by spring to engage when lever is not pressing ground, see Pederson fig. 3).
Pedersen does not explicitly teach that the locking rod has a longitudinal axis spaced-apart from a longitudinal axis of the main bracket. However, as axes are a geometrical construct, and applicant has not specified that said axis is a central axis, it is possible to define an axis on the surface of the main bracket (rather than the center) that is both longitudinal and spaced apart from a central longitudinal axis of the locking rod. 
Pedersen also does not explicitly teach that all the elements (specifically the inclusion of a released configuration) are present in a single embodiment, but it does render such an embodiment obvious in view of the collective elements taught as independently combinable in a number of embodiments.

4. Pedersen teaches the arm restraint as claimed in claim 2, wherein the main bracket defines a bracket locking end (32) and a bracket pivoting end (22) opposite the bracket locking end, the bracket pivoting end being pivotally mounted to the carriage and pivotable about a bracket pivot axis (pivots via pin in hole 24, see Pedersen fig. 2 and page 1 line 128- page 2 line 5) and the rod-receiving members extending from the main bracket adjacent to the bracket locking end (see Pedersen fig. 2).

5. Pedersen teaches the arm restraint as claimed in claim 2, wherein the locking rod defines a rod pivoting end (30) and a rod free end (see Pedersen fig. 3) opposite the rod pivoting end, the rod pivoting end being pivotally mounted to the load-carrier arm so as to pivot about a rod pivot axis (hole in 30 is pinned to bracket 16 or 18, see Pedersen page 1 line 128 - page 2 line 5) and wherein a section of the locking rod extends in the lock-receiving cavity (see Pedersen fig. 3).

7. Pedersen teaches the arm restraint as claimed in claim 5, wherein the bracket portion of the locking assembly further comprises a biasing device operatively engaged with the locking element and biasing the bracket locking surface of the locking element towards the rod locking surface when the carriage is located outside the arm restraint-disengaged section (spring 44).

9. Pedersen teaches the arm restraint as claimed in claim 7, wherein the lifting post comprises a base supporting the lifting post on a floor and the main bracket comprises a lever abutting at least one of the floor and the base when the carriage is positioned in the arm restraint-disengaged section along the post structure to configure the arm restraint in the released configuration (lever arm 40 contacts floor in lowermost position, see Pederson figs. 2-3 and page 2 lines 11-39).

10. Pedersen teaches the arm restraint as claimed in claim 9, wherein the locking assembly further comprises a lock transmission assembly operatively coupling the locking element to the lever so as to allow the displacement of the locking element between an engaged configuration and a disengaged configuration in accordance with a configuration of the lever with the locking element being configured in the disengaged configuration when the lever is abutting at least one of the floor and the base (lock transmission assembly of 38, 42, and 40, see Pedersen fig. 2).

12. Pedersen teaches the arm restraint as claimed in claim 10, wherein the lever defines a base-engageable end and a bracket-connecting end, opposite the base-engageable end, the bracket-connecting end being pivotally mounted to main bracket and pivotable about a lever pivot axis (bracket connecting end with 38 is mounted around pivot 42, other end not labeled, see Pedersen fig 2).

13. Pedersen teaches the arm restraint as claimed in claim 12, wherein the first end of the transmission link is pivotally mounted to the bracket-connecting end at a lever connection point spaced apart from the lever pivot axis (lever connection point is at 44, which is spaced ahead of pivot point 42, see Pedersen fig. 3).

15. Pedersen teaches the arm restraint as claimed in claim 13, but does not teach that the biasing device extends between the main bracket and the locking element when the lever is substantially free of external pressure applied thereon, the locking element is pushed towards the locking rod for engagement of the locking surfaces.
However, placing the biasing device between the main bracket and locking element rather than outside of them represents the reversal of parts, and would consequently have been obvious to a person of ordinary skill at the time of the invention. See In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

21. Pedersen teaches the lift as claimed in claim 1, wherein the main bracket defines a bracket locking end (32) and a bracket pivoting end (22) opposite the bracket locking end, the bracket pivoting end being pivotally mounted to the carriage and pivotable about a bracket pivot axis (pivots via pin in hole 24, see Pedersen fig. 2 and page 1 line 128- page 2 line 5) and the rod-receiving members extending from the main bracket adjacent to the bracket locking end (see Pedersen fig. 2).

22. Pedersen teaches the lift as claimed in claim 21, wherein the locking rod defines a rod pivoting end (30) and a rod free end (see Pedersen fig. 3) opposite the rod pivoting end, the rod pivoting end being pivotally mounted to the load-carrier arm so as to pivot about a rod pivot axis (hole in 30 is pinned to bracket 16 or 18, see Pedersen page 1 line 128 - page 2 line 5) and wherein a section of the locking rod extends in the lock-receiving cavity (see Pedersen fig. 3).

23. Pedersen teaches the lift as claimed in claim 22, wherein the bracket portion of the locking assembly further comprises a biasing device operatively engaged with the locking element and biasing the bracket locking surface of the locking element towards the rod locking surface when the carriage is located outside the arm restraint-disengaged section (spring 44).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 4 above, and further in view of Suzuki (US 4715477).
19. Pedersen teaches the arm restraint as claimed in claim 4, wherein the main bracket defines a longitudinally-extending segment (20) and a bracket pivoting segment (end with hole 24, see Pedersen figs. 2-3), wherein a distal end of the bracket pivoting segment is pivotally mounted to carriage and pivotable about the bracket pivot axis (pivots 20 around bracket 16 or 18, see Pedersen page 1 line 128 - page 2 line 5).
Pedersen does not teach that the bracket pivoting segment extends upwardly from the longitudinally-extending segment. However, Suzuki teaches the concept of offsetting a bracket (see vertically offset pivot point above 2a in Suzuki fig. 3). It would have been obvious to a person of ordinary skill to combine this teaching of a vertically displaced pivot bracket with the device of Pedersen, as doing so represents the simple substitution of one sort of pivot bracket for another and would yield predictable results.

Allowable Subject Matter
Claims 11, 14, and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 introduces the limitation that the transmission link includes “an articulated connection”. Pedersen, which is the closest identified art does not teach an articulated connection. Although other art such as Horimizu (US 9840402) teaches an articulated connection in a locking device (see Horimizu fig. 7) for a vehicle lift swing arm, such connections use a different locking mechanism and consequently would make combination with the device of Pedersen non-obvious, as it would necessitate a change in method of core operation.
Claims 14 and 16-18 depend from claim 11 and likewise contain allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723